DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive enough and is too broad.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Improper Multiple Dependent Claims
Claims 17-18 are objected to under 37 CFR 1.75(c) as being in improper form because, for claim 17, a multiple dependent claim should refer to other claims in the alternative only, and claim 18 (which depends on claim 17 which is an improper multiple dependent claim) cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 17-18 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (line 6) includes “the user interface” – it is unclear whether this element refers to the “graphical user interface” recited on line 2 of claim 1 or the “first user interface” recited on line 4 of claim 1.
Claim 1 (line 11) includes “the second game control” – there is insufficient antecedent basis for this element. 
Claims 2-18 are rejected for the incorporation of the above through their dependencies on claim 1.
Claim 14 includes “a second game control” – it is unclear whether this element is the same as or different from the “second game control” already recited on line 11 of claim 1.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2003/086560 to Dattl, et al. (“Dattl”) (see attached English language machine translation provided by the WIPO website).

Regarding claim 1, Dattl discloses:
A gaming machine, comprising: 
a display screen adapted to display a graphical user interface (GUI), (see at least the display discussed throughout Dattl – for example, see display 2 in FIG. 1)
a housing, (see at least the housing 3 in FIG. 1)
a first user interface to be operated by a user of the gaming machine for operating a first portion of the GUI, and (see at least the flipper actuating units 6 discussed throughout Dattl; see also FIGS. 1-2)
a control unit, the control unit connected to the display and the user interface, (see at least the central control unit discussed throughout Dattl)
wherein: 
the housing comprises a top side, a bottom side, a front side, a back side, a left side and a right side, the housing arranged to receive the display at the front side, (see at least FIGS. 1-2)
the first user interface is separate from the display screen and comprises a first and the second game control, (see at least the flipper actuating units 6 discussed throughout Dattl; see also FIGS. 1-2)
the first and the second game control is arranged at the left and the right side of the housing, respectively, and (see at least the flipper actuating units 6 discussed throughout Dattl; see also FIGS. 1-2)
the control unit is adapted to control the first portion of the GUI of the display screen based on user interaction with the first and the second game control. (see at least the flipper actuating units 6 discussed throughout Dattl; see also FIGS. 1-2 and page 1 (lines 5-34) of the translated detailed description)

Regarding claim 2, Dattl discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the first and the second game control is arranged at a bottom portion of the left and the right side of the housing, respectively, in a vicinity of the bottom side of the housing. (see at least FIGS. 1-2)

Regarding claim 5, Dattl discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the first and the second game control are each provided with at least one button. (see at least page 1 (lines 19-20) of the translated detailed description)

Regarding claim 6, Dattl discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the housing comprises an extension, the extension arranged at the bottom side of the housing. (see at least FIGS. 1-2)

Regarding claim 7, Dattl discloses each of the elements of claim 6 as discussed above, and further discloses:
wherein the first and the second game control are comprised with the extension. (see at least FIGS. 1-2)

Regarding claim 8, Dattl discloses each of the elements of claim 6 as discussed above, and further discloses:
wherein the extension is extending along the complete bottom portion of the housing. (see at least FIGS. 1-2)

Regarding claim 9, Dattl discloses each of the elements of claim 1 as discussed above, and further discloses:
further comprising a mounting structure configured to receive the housing. (see at least FIGS. 1-2)

Regarding claim 11, Dattl discloses each of the elements of claim 9 as discussed above, and further discloses:
wherein the mounting structure comprises at least one of a wall-mount and a floor stand. (see at least FIGS. 1-2)

Regarding claim 14, Dattl discloses each of the elements of claim 1 as discussed above, and further discloses:
wherein the GUI presents gaming information to the user, and each of the first and a second game control is provided for responding to the gaming information. (see at least page 1 (lines 5-34) of the translated detailed description)

Regarding claim 15, Dattl discloses each of the elements of claim 14 as discussed above, and further discloses:
wherein the gaming information comprises a game to be played by the user. (see at least page 1 (lines 5-34) of the translated detailed description)

Regarding claim 16, Dattl discloses each of the elements of claim 15 as discussed above, and further discloses:
wherein the game is a slot game, a card game, or a terminal game. (see at least page 1 (lines 5-34) of the translated detailed description and FIG. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dattl in view of U.S. Patent Publication No. 2013/0228970 to Stellenberg (“Stellenberg”).

Regarding claim 3, Dattl discloses each of the elements of claim 1 as discussed above, and further discloses a second user interface (e.g., see at least FIG. 1: keys 18). However, Dattl doesn’t appear to expressly disclose:
wherein the display screen at least partly is a touch screen and the touch screen is adapted to provide a second user interface for operating a second portion of the GUI.

Stellenberg discloses
wherein the display screen at least partly is a touch screen and the touch screen is adapted to provide a second user interface for operating a second portion of the GUI. (see at least [0066], [0090], [0150] and FIG. 5)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stellenberg’s touch screen because Stellenberg discloses its touch screen may be used as an example input device (see at least [0066], [0090], [0150] and FIG. 5).  Also, as set forth above, the combination of Dattl and Stellenberg discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, the Dattl/Stellenberg combination discloses each of the elements of claim 3 as discussed above, and further discloses:
wherein the second portion of the GUI is at least partly separate from the first portion of the GUI. (see Stellenberg. More specifically, see at least [0066], [0090], [0150] and FIG. 5, wherein the examiner submits that the gaming machine resulting from the combination of Dattl and Stellenberg, as discussed above with respect to claim 3, results in a gaming machine with a separate GUI (i.e., the touchscreen input device))

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dattl in view of U.S. Patent Publication No. 2014/0376182 to Motoishi et al. (“Motoishi”).

Regarding claim 10, Dattl discloses each of the elements of claim 9 as discussed above, and further discloses:
“Such a screen advantageously has an angle of inclination of between 10 and 40°, preferably between 20 and 35°, so that the playing field displayed on the screen can be easily overlooked by the player” (see page 1, lines 24-25 of the translated detailed description). 
To the extent that this disclosure does not expressly disclose that the mounting structure allows for a change in a tilt angle, the examiner submits that such a difference is obvious for the following reasons. 
Motoishi discloses that user convenience may be improved by providing a structure that allows for changing an electronic device angle (see at least [0319] and FIG. 7C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dattl such that Dattl’s mounting structure would be arranged to allow for a change in a tilt angle of the housing in relation to the user of the gaming machine (as taught by Motoishi) because: (a) as discussed above, Dattl suggests using different angles so that the screen can be easily overlooked by the player; and (b) Motoishi expressly discloses that user convenience may be improved by providing a structure that allows for changing an electronic device angle (see at least [0319] and FIG. 7C). Also, as set forth above, the combination of Dattl and Motoishi discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dattl in view of U.S. Patent Publication No. 2013/0324237 to Adiraju et al. (“Adiraju”).

Regarding claim 12, Dattl discloses each of the elements of claim 1 as discussed above, and does not appear to disclose:
further comprising a third user interface receiving a payment from the user

Adiraju discloses: 
further comprising a third user interface receiving a payment from the user (see Adiraju. More specifically, see at least [0064] and FIG. 1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Adiraju’s user interface for receiving payment because Adiraju discloses that that NFC communication can be used to transmit mobile payment from a mobile devie to a gaming machine (see at least [0064] of Adiraju). Also, as set forth above, the combination of Dattl and Adiraju discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 13, the Dattl/Adiraju combination discloses each of the elements of claim 12 as discussed above, and further discloses:
wherein the third user interface comprises an RFID reader or an NFC reader. (see Adiraju. More specifically, see at least [0064] and FIG. 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Design Patent No. D525,313 to Dattl et al. which discloses a pinball gaming station with buttons (i.e., game controls) on the left and right side of the housing. For example, see at least FIG. 1 below:


    PNG
    media_image1.png
    510
    457
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715